Citation Nr: 0504154	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected diabetes 
mellitus, type II.  

2.  Entitlement to service connection for a disability 
manifested by peripheral vascular insufficiency, asserted to 
be secondary to the service-connected diabetes mellitus, 
type II.  

3.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.  



6.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an initial compensable evaluation for 
nonproliferative diabetic retinopathy.  

8.  Entitlement to an initial increased disability rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by a July 2001 
rating action, the RO granted service connection for 
non-insulin dependent type II diabetes mellitus and awarded a 
10 percent evaluation for this disability, effective from 
July 9, 2001.  Also, by a January 2003 rating action, the RO, 
in pertinent part, denied secondary service connection for 
hypertension and a disability manifested by peripheral 
vascular insufficiency.  Further, the RO granted service 
connection for nonproliferative diabetic retinopathy and 
assigned a noncompensable evaluation to this disorder, 
effective from November 21, 2001.  In addition, the RO 
granted service connection for peripheral neuropathy of the 
right upper extremity, the left upper extremity, the right 
lower extremity, as well as the left lower extremity and 
awarded compensable evaluations of 10 percent for each of 
these disabilities, effective from November 21, 2001.  

With regard to the veteran's claim for an initial increased 
rating for the service-connected type II diabetes mellitus, 
the Board notes that, during the current appeal, and 
specifically by a February 2002 rating action, the RO granted 
an increased evaluation of 20 percent.  In addition, the RO 
awarded an earlier effective date of September 25, 1985 for 
the grant of service connection for this disability.  

With regard to the veteran's peripheral neuropathy claims, 
which will be adjudicated in this decision, the Board notes 
that the disability ratings assigned to the service-connected 
peripheral neuropathy of the veteran's right upper, left 
upper, right lower, and left lower extremities are based on 
initial grants of service connection for the disorders.  As 
such, the entire period associated with these 
service-connected disabilities will be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the rating issues with 
regard to the service-connected peripheral neuropathy of the 
veteran's right upper, left upper, right lower, and left 
lower extremities are correctly characterized as listed on 
the title page of this decision.  

The issues of entitlement to an initial compensable 
evaluation for nonproliferative diabetic retinopathy and 
entitlement to an initial disability rating greater than 
20 percent for the service-connected type II diabetes 
mellitus will be addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's hypertension is not associated with his 
service-connected diabetes mellitus, type II.  

3.  The veteran does not have a disability manifested by 
peripheral vascular insufficiency which is associated with 
his service-connected diabetes mellitus, type II.  

4.  The service-connected peripheral neuropathy of the 
veteran's right upper extremity is no more than mildly 
disabling.  

5.  The service-connected peripheral neuropathy of the 
veteran's left upper extremity is no more than mildly 
disabling.  

6.  The service-connected peripheral neuropathy of the 
veteran's right lower extremity is no more than mildly 
disabling.  

7.  The service-connected peripheral neuropathy of the 
veteran's left lower extremity is no more than mildly 
disabling.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, or the result of, 
the service-connected diabetes mellitus, type II.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).  

2.  A disability manifested by peripheral vascular 
insufficiency is not proximately due to, or the result of, 
the service-connected diabetes mellitus, type II.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).  

3.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8616 (2004).  

4.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected peripheral 
neuropathy of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8616 (2004).  

5.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8620 (2004).  

6.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8620 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In November 2003 and September 2004 letters in the present 
case, the RO discussed the type of evidence necessary to 
support the veteran's claims for service connection for 
hypertension and a disability manifested by peripheral 
vascular insufficiency, both asserted to be secondary to the 
service-connected diabetes mellitus, type II as well as his 
claims for initial increased ratings for the 
service-connected peripheral neuropathy of both his upper and 
lower extremities.  In particular, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO advised the veteran of attempts 
already made to obtain relevant evidence with regard to these 
issues.  The veteran was also notified of his opportunity to 
submit "any other evidence or information" which he 
believed would support his claim.  

Furthermore, the January 2003 rating decision, the March 2004 
statement of the case (SOC), as well as the May 2004 
supplemental statement of the case (SSOC)  notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate these secondary service connection and initial 
increased rating claims.  These documents also included a 
discussion of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denial of these 
issues.  

In this regard, the Board notes that, following the issuance 
of the SSOC in May 2004, the RO received additional records 
of treatment that the veteran had received at the VA Medical 
Center (VAMC) in San Juan, the Commonwealth of Puerto Rico.  
Importantly, however, most of these documents are duplicates 
of reports previously considered by the RO.  Furthermore, the 
two records which were not previously considered by the RO 
are not pertinent to the issues addressed in this decision.  
The Board finds, therefore, that a remand of the veteran's 
case to the RO to accord the agency an opportunity to review 
the new reports is not necessary.  

Moreover, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  Further, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  (In 
this regard, the Board notes that, in response to the 
September 2004 letter, the veteran stated in November 2004 
that all of his medical records are located at the VA Medical 
Center (VAMC) in San Juan, the Commonwealth of Puerto Rico.  
A complete and thorough review of the claims folder indicates 
that records of contemporaneous treatment that the veteran 
has received at this medical facility are included in the 
file.)  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the issues adjudicated in this decision.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Secondary Service Connection For Hypertension

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  At the 
separation examination conducted in September 1967, the 
veteran denied ever having experienced high or low blood 
pressure.  This evaluation provided blood pressure readings 
of 140/86 and 144/90.  The veteran's heart was determined to 
be normal.  

According to post-service medical records reflecting VA and 
private treatment for various disabilities, the veteran was 
found to have the following blood pressure readings:  130/90 
and 100/80 in July 1986, 120/80 in August 1992, 124/76 in 
April 1999, 110/70 in May 1999, 122/74 in July 1999, and 
100/60 in October 1999.  At a VA general medical examination 
conducted in November 1999, the veteran was found to have a 
blood pressure reading of 150/90.  The examiner diagnosed, in 
pertinent part, "[b]lood pressure, . . . [b]orderline."  

Subsequent VA and private medical records reflect blood 
pressure readings of 120/80 in March 2000, 140/90 and 120/80 
in January 2000, 146/79 in February 2000, 129/73 and 133/74 
in March 2000, 113/67 in May 2000, 134/65 in August 2000, 
142/71 in March 2001, 122/58 in May 2001, 120/59 in August 
2001, and 120/60 in February 2002.  At a VA diabetes mellitus 
examination conducted in May 2002, the veteran had a blood 
pressure reading of 120/60.  The examiner diagnosed, in 
pertinent part, arterial hypertension.  

In January 2003, the veteran underwent a VA hypertension 
examination.  At that time, the veteran had a blood pressure 
readings of 120/66, 126/60, and 120/60.  The examiner 
diagnosed arterial hypertension which was under control and 
noted that the onset of this disorder occurred in 2001.  In 
addition, the examiner expressed his opinion that there was 
no etiological relationship between the veteran's 
hypertension and his diabetes mellitus.  Subsequent VA 
medical records indicate blood pressure readings of 127/61 in 
April 2003, 132/75 in August 2003, and 123/78 in October 
2003.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed hypertension as a resulted of his 
service-connected type II diabetes mellitus.  He has not 
provided any more specific arguments with regard to this 
claim.  

The Board acknowledges that the veteran has been diagnosed to 
have arterial hypertension.  Significantly, however, the 
examiner who conducted the January 2003 VA hypertension 
examination noted that this disorder first occurred in 2001.  
In addition, the examiner expressed his opinion that there 
was no etiological relationship between the veteran's 
hypertension and his diabetes mellitus.  Moreover, none of 
the other pertinent medical records contained in the 
veteran's claims folder include any competent opinions 
refuting the VA examiner's opinion.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed hypertension and 
his service-connected diabetes mellitus.  Without competent 
evidence of such a relationship, service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus cannot be granted.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for hypertension, asserted to be secondary 
to the service-connected type II diabetes mellitus, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Secondary Service Connection For A Disability 
Manifested By Peripheral Vascular Insufficiency

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
peripheral vascular insufficiency.  At the September 1967 
separation examination, the veteran denied ever having 
experienced cramps in his legs.  The veteran's vascular 
system was determined to be normal.  

At the VA general medical examination conducted in November 
1999, the veteran complained of leg cramps.  Evaluation of 
the veteran's cardiovascular system demonstrated a regular 
heart rhythm, no murmurs, no extra or abnormal sounds, and 
"borderline blood pressure" of 150/90.  The examiner did 
not diagnose a disability manifested by peripheral vascular 
insufficiency.  

B.  Analysis

As the Board has previously noted in this decision, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a disability manifested by peripheral vascular 
insufficiency as a resulted of his service-connected type II 
diabetes mellitus.  He has not provided any more specific 
arguments with regard to this claim.  Cf. Espiritu v. 
Derwinski, (lay opinion inadequate to establish diagnosis).

Significantly, in the present case, the veteran has not been 
diagnosed with a disability manifested by peripheral vascular 
insufficiency.  Without competent evidence of a diagnosed 
disability manifested by peripheral vascular insufficiency 
and competent evidence of an association between such a 
diagnosed disorder and the service-connected type II diabetes 
mellitus, service connection for the disorder on a secondary 
basis cannot be granted.  In the present case, therefore, the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by peripheral 
vascular insufficiency, asserted to be secondary to the 
service-connected type II diabetes mellitus, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

IV.  Initial Increased Ratings For Service-Connected 
Peripheral Neuropathy Of The Right Upper Extremity, Left 
Upper Extremity, Right Lower Extremity, and Left Lower 
Extremity

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of peripheral neuropathy of the 
upper and lower extremities.  At the September 1967 
separation examination, the veteran denied ever having 
experienced neuritis.  This evaluation demonstrated that the 
veteran's neurological system was normal.  

According to relevant post-service medical records, at the 
November 1999 VA general medical examination, the veteran 
complained of numbness in his fingers.  The evaluation 
demonstrated diabetic neuropathy, numbness of the fingers, 
and normal reflexes, coordination, and sensory system.  In 
pertinent part, the examiner diagnosed diabetic neuropathy.  

Additional neurological evaluations completed at VA 
outpatient treatment sessions in March 2001, May 2001, 
November 2001, and February 2002 reflected no gross motor and 
sensory deficit.  Thereafter, at a VA diabetes mellitus 
examination conducted in May 2002, the veteran complained of 
numbness in his upper and lower extremities.  A neurological 
evaluation demonstrated decreased deep tendon reflexes as 
well as decreased vibration and position sense.  Evaluation 
of the veteran's extremities, including his feet, confirmed 
these findings and also reflected normal arterial pulses.  In 
pertinent part, the examiner diagnosed diabetic neuropathy.  

In December 2002, the veteran underwent a VA peripheral 
nerves examination.  At that time, he complained of numbness 
in all extremities with more significant numbness in his 
hands and feet, easy fatigability while walking and standing 
for prolonged period of time, pain at his hands and feet, as 
well as pins and needle sensations in the upper and lower 
extremities.  A neurological evaluation demonstrated intact 
cranial nerves II-XII, adequate alternating movements of 
finger-to-nose and heel-to-shin, no ataxia, adequate muscle 
mass and tone, strength of 5/5 in all extremities, intact 
proprioception and soft touch, decreased vibration at the 
distal lower extremities and an inconsistent evaluation at 
the upper extremities, decreased pinprick sensation at both 
upper and lower extremities distally, negative Babinski's and 
Hoffman's tests, a mild left-side limp without ataxia, 0 deep 
tendon reflexes at the patella and Achilles, and +1 deep 
tendon reflexes at the biceps, triceps, and brachioradialis.  
The examiner provided a diagnostic impression of mild sensory 
peripheral neuropathy, most probably diabetic.  

Based on this evidence, the RO, in January 2003, granted 
service connection for peripheral neuropathy of the right 
upper, left upper, right lower, and left lower extremities.  
In addition, the RO awarded compensable evaluations of 
10 percent to each of these service-connected disabilities, 
effective from November 21, 2001.  

Following receipt of notice of the January 2003 rating 
action, the veteran perfected a timely appeal with respect to 
the issue of entitlement to initial disability ratings 
greater than 10 percent for the service-connected peripheral 
neuropathy of his right upper, left upper, right lower, and 
left lower extremities.  According to pertinent evidence 
received during the current appeal, the veteran underwent a 
physical examination at an August 2003 VA outpatient 
treatment session, at which time no gross motor and sensory 
deficit was demonstrated.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Ordinarily, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  However, the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") has held that, 
in a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, the 
service-connected peripheral neuropathy of the veteran's 
upper extremities is evaluated, by analogy, as neuritis of 
the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616 
(2004).  A compensable rating of 10 percent requires evidence 
of mild incomplete paralysis of the ulnar nerve of either the 
minor or major extremity.  Id.  Evidence of moderate 
incomplete paralysis of the ulnar nerve of the minor 
extremity will result in the grant of a 20 percent evaluation 
and of the major extremity will warrant the award of a 
30 percent rating.  Id.  Evidence of severe incomplete 
paralysis of the ulnar nerve of the minor extremity will 
result in the grant of a 30 percent evaluation and of the 
major extremity will warrant the award of a 40 percent 
rating.  Id.  

Complete paralysis of the ulnar nerve involves "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread the fingers 
(or reverse), an inability to adduct the thumb, and weakened 
flexion of the wrist.  Complete paralysis of the ulnar nerve 
of the minor extremity will result in the assignment of a 
50 percent disability rating.  Id.  Complete paralysis of the 
ulnar nerve of the major extremity warrants the grant of a 
60 percent disability evaluation.  Id.  

According to the applicable diagnostic code, the 
service-connected peripheral neuropathy of the veteran's 
lower extremities is evaluated, by analogy, as neuritis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 
(2004).  A compensable rating of 10 percent is warranted for 
evidence of mild incomplete paralysis of the sciatic nerve.  
Id.  Evidence of moderate incomplete paralysis of the sciatic 
nerve is necessary for the grant of a 20 percent disability 
evaluation.  Id.  Evidence of moderately severe incomplete 
paralysis of the sciatic nerve warrants the award of a 
40 percent disability rating.  Id.  The next higher 
evaluation of 60 percent requires evidence of severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  Id.  

Complete paralysis of the sciatic nerve involves foot dangles 
and drops, no possible active movement of the muscles below 
the knee, weakened or (very rarely) lost flexion of the knee.  
Evidence of such pathology will result in the assignment of 
an 80 percent disability evaluation.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected peripheral neuropathy of his right 
upper, left upper, right lower, and left lower extremities is 
more severe than the current 10 percent evaluations for each 
of these disabilities indicate.  Specifically, the veteran 
has complained of pins and needle sensations as well as 
numbness in all extremities (with more significant numbness 
in his hands and feet), pain at his hands and feet, and easy 
fatigability while walking and standing for prolonged period 
of time.  The veteran is competent to describe his 
symptomatology.  Importantly, however, the veteran's 
descriptions of his service-connected peripheral neuropathy 
must be considered in conjunction with the clinical findings 
of record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that neurological 
evaluations of the veteran's upper and lower extremities have 
demonstrated decreased vibration at the distal lower 
extremities (with an inconsistent evaluation at the upper 
extremities), decreased pinprick sensation at both upper and 
lower extremities distally, and a mild lift-side limp.  
Importantly, however, these examinations have also reflected 
intact cranial nerves II-XII, adequate alternating movements 
of finger-to-nose and heel-to-shin, no ataxia, adequate 
muscle mass and tone, strength of 5/5 in all extremities, 
intact proprioception and soft touch, negative Babinski's and 
Hoffman's tests, 0 deep tendon reflexes at the patella and 
Achilles, and +1 deep tendon reflexes at the biceps, triceps, 
and brachioradialis.  Significantly, an examiner who has 
examined the veteran and reviewed these evaluation findings 
has concluded that the veteran's sensory peripheral 
neuropathy is mild.  Such a characterization from a medical 
professional, while not entirely dispositive, is entitled to 
great probative weight particularly inasmuch as the veteran's 
subjective complaints and history were available to the 
examiner and the medical conclusion is accompanied by 
clinical findings.  The Board concludes, therefore, that the 
disabilities at issue do not equate with or approximate any 
more than a mild disablement.

Without evidence of moderate incomplete paralysis of the 
ulnar nerve, higher ratings for the service-connected 
peripheral neuropathy of the veteran's major and minor upper 
extremities cannot be awarded.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2004).  Furthermore, without evidence 
of moderate incomplete paralysis of the sciatic nerve, higher 
evaluations for the service-connected peripheral neuropathy 
of the veteran's major and minor lower extremities cannot be 
awarded.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2004).  
Consequently, the Board must conclude that increased 
disability ratings for the service-connected peripheral 
neuropathy of the veteran's right upper, left upper, right 
lower, and left lower extremities are not warranted.  See, 
38 C.F.R. § 4.124a, Diagnostic Codes 8616 & 8620 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the peripheral neuropathy of the 
veteran's right upper, left upper, right lower, and left 
lower extremities results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected peripheral neuropathy of his right 
upper, left upper, right lower, and left lower extremities 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  




ORDER

The issue of entitlement to service connection for 
hypertension, asserted to be secondary to the 
service-connected diabetes mellitus, type II, is denied.  

The issue of entitlement to service connection for a 
disability manifested by peripheral vascular insufficiency, 
asserted to be secondary to the service-connected diabetes 
mellitus, type II, is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for peripheral neuropathy of the 
right upper extremity, is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for peripheral neuropathy of the left 
upper extremity, is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for peripheral neuropathy of the 
right lower extremity is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for peripheral neuropathy of the left 
lower extremity is denied.  


REMAND

I.  Initial Compensable Rating For Service-Connected 
Nonproliferative Diabetic Retinopathy

The service-connected nonproliferative diabetic retinopathy 
is evaluated based upon the extent of resulting impairment of 
central visual acuity.  See, 38 C.F.R. § 4.84a (2004).  The 
best distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2004).  

In this regard, the Board notes that, at a May 2002 VA eye 
examination, the examiner diagnosed moderate nonproliferative 
diabetic retinopathy without diabetic maculopathy, early 
presenile cataracts, and refraction error.  In particular, 
this examination determined that the veteran had corrected 
far vision of 20/25 in his right eye and corrected far vision 
of 20/20 in his left eye.  

However, an eye evaluation subsequently completed at an 
August 2003 VA outpatient treatment session demonstrated 
corrected vision of 20/70 in the veteran's right eye and 
20/50 in his left eye.  (The examiner did not explained 
whether these corrected visual acuity findings represented 
the veteran's corrected distant, or corrected near, vision.)  
Further, the examiner concluded, based upon a review of the 
evaluation findings, that the veteran had no diabetic 
retinopathy.  

A remand of the veteran's claim for an initial compensable 
rating for the service-connected nonproliferative diabetic 
retinopathy is necessary to accord the veteran an opportunity 
to undergo a current VA examination to determine the nature 
and extent of this service-connected eye disorder.  
Specifically, the examiner should note whether retinopathy is 
shown on examination and, if so, whether any impairment in 
the veteran's best corrected distant vision is the result of 
the service-connected retinopathy or the nonservice-connected 
refractive error.  

II.  Initial Increased Rating For Service-Connected Type II 
Diabetes Mellitus

The veteran's service-connected type II diabetes mellitus is 
evaluated as 20 percent disabling, effective from 
September 25, 1985.  The schedular criteria by which 
service-connected diabetes mellitus is rated changed during 
the pendency of the veteran's appeal.  Specifically, on 
June 6, 1996, a change to Diagnostic Code 7913 was made 
effective.  See 61 Fed. Reg. 20,446 (May 7, 1996).  The SSOC 
issued in May 2004 in the present case informed the veteran 
of both the old, and new, versions of Diagnostic Code 7913 
and thereby notified him that the RO had considered both of 
these versions in its adjudication of his claim for an 
increased rating for his service-connected diabetes mellitus.  

According to the old regulatory criteria, evidence of large 
insulin dosage, a restricted diet, and careful regulation of 
activities (e.g., avoidance of strenuous occupational and 
recreational activities) is required for an award of the next 
higher evaluation of 40 percent.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995).  According to the new regulatory 
requirements, evidence of insulin, restricted diet, and 
regulation of activities is required for the grant of the 
next higher rating of 40 percent.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  The report of the VA diabetes 
mellitus examination conducted in May 2002 notes that the 
veteran's treatment for his diabetes mellitus includes a 
diet, exercise, and medication including Metformin, 
Fosinopril, and Zocor.  He had no significant restriction of 
activities.  

VA medical records reflecting outpatient treatment after the 
May 2002 VA examination have been obtained and associated 
with the veteran's claims folder.  According to these 
additional medical reports, a physical examination conducted 
at an August 2003 VA outpatient treatment session determined 
that the veteran had an elevated body mass as well as an 
elevated fasting blood sugar level.  A different medication 
was added to the veteran's regimen, and he was referred to a 
dietitian.  

Thereafter, in May 2004, the veteran underwent follow-up 
medical care for his diabetes mellitus.  As he had not 
undergone recent laboratory work, current laboratory work was 
ordered.  In addition, the veteran was instructed to return 
for a new appointment in six to seven weeks.  

Significantly, however, the claims folder contains no 
subsequent laboratory reports or records of follow-up medical 
care specifically for diabetes mellitus after the May 2004 
outpatient treatment session.  Consequently, the Board finds 
that a remand of the veteran's claim for an increased rating 
for his service-connected diabetes mellitus is necessary to 
accord the RO an opportunity to obtain, and to associate with 
the claims folder, copies of any recent records of treatment 
that he may have received for his diabetes mellitus.  Also on 
remand, the veteran should be accorded a VA examination of 
this service-connected disability to determine the current 
extent of this disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  The AMC should procure copies of all 
records of eye and diabetic treatment 
that the veteran has received at the VA 
Medical Center in San Juan, the 
Commonwealth of Puerto Rico since May 
2004.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA ophthalmology examination 
to determine the nature and extent of the 
service-connected nonproliferative 
diabetic retinopathy.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

All pertinent pathology should be noted 
in the examination report.  In 
particular, the best corrected distant 
vision for each of the veteran's eyes 
should be noted in the examination 
report.  In addition, the examiner should 
state whether a diagnosis of 
nonproliferative diabetic retinopathy is 
appropriate.  If so, the examiner should 
then express an opinion as to whether any 
impairment in visual acuity is associated 
with this service-connected eye disorder 
(rather than the nonservice-connected 
refractive error).  

3.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of the 
service-connected type II diabetes 
mellitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

All pertinent pathology (e.g., 
complications associated with the 
diabetes mellitus) should be noted in the 
examination report.  In particular, the 
examiner should note in the examination 
report whether the veteran's diabetes 
mellitus requires insulin (and, if so, 
the frequency and size of the dosage), a 
restricted diet, and regulation of 
activities (including, for example, 
avoidance of strenuous occupational and 
recreational activities).  In addition, 
the examiner should discuss the presence 
(including frequency) or absence of 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider 
(including the frequency of any such 
visits) as well as the presence 
(including severity) or absence of loss 
of weight and strength.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record and re-adjudicate the issues of 
entitlement to an initial compensable 
rating for nonproliferative diabetic 
retinopathy and entitlement to an initial 
disability rating greater than 20 percent 
for the service-connected type II 
diabetes mellitus.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


